DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is indefinite because the claim requires the cleaning liquid cleaning away a) treatment liquid for surface treatment or b) a treatment liquid which is adhered to the inner surface of the tank.  Therefore, the claim is indefinite because it unclear whether the wherein clause directed to “same nozzles” only applies to the treatment liquid for surface treatment” and not treatment liquid on the inner surface of the tank. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ose et al. (US2006/0281326) in view of Yang et al. (US7384486). 
Re claim 16, Ose et al. teach a method of spraying a treatment space (i.e. inside of the treatment tank 51) with a cleaning liquid in mist form, wherein the cleaning liquid cleans away at least one treatment liquid which is adhered to the surface of the object T.  Specifically, Ose et al. teach treating the substrate with a treatment liquid comprising surfactant and water (element 54 of Fig. 1); followed by treating with a cleaning liquid (i.e. water) in mist form (paragraphs 14, 22, element 56). 
Ose et al. teach the invention substantially as claimed with the exception of the inner surface of the treatment tank being subjected to a water-repellant coating.   Yang et al. teach a chamber cleaning method wherein the interior surfaces of a chamber are coated with a water-repellant coating (i.e. hydrophobic) such that during cleaning the cleaning agent does not remain in the chamber and chemically interfere with other processes subsequently carried out in the chamber (abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of Ose et al. to include coating the interior surfaces of the treatment tank with a hydrophobic coating, as taught by Yang et al., for purposes of repelling the cleaning agent from adhering to the chamber such that subsequent processes are carried out in the chamber, without chemical interference from the cleaning agent. 
Re claim 16, the claim can be interpreted as one embodiment as spraying a cleaning liquid on a treatment liquid for surface treatment of an object, wherein the treatment liquid and cleaning liquid are performed by the same nozzles.  Applicant is directed to Fig. 9 for example which teaches a rinse station 56 in which one of the first nozzles 56a sprays a treatment liquid and one of the second nozzles 56a sprays a cleaning liquid, as the claim does not recite or limit the composition of the treatment liquid or the cleaning liquid.  
Additionally, the claim can be interpreted as spraying a cleaning liquid to clean away treatment liquid which adheres to the inner surface of the treatment tank.  In this case, applicant is referred to the embodiment of Fig. 1 which teaches a first spray 54a which sprays surfactant on an inner surface of an element 51 and a second spray 56a which cleans the treatment liquid.  Applicant is also directed to Fig. 9, wherein one of the first nozzles 56a sprays a treatment liquid on the inner surface of element 51, and one of the second nozzles 56a sprays a cleaning liquid.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ose et al. (US2006/0281326) in view of Yang et al. (US7384486) and further in view of Kein et al. (4920603).
Ose et al. in view of Yang et al. teach supplying drying air (paragraph 92, element 60) to the treatment space after spraying.  However, Ose et al. in view of Yang et al. fail to teach the exception of an air compressor for supplying drying air.  Kein et al. teach a washing system with a washing, rinsing and drying compartment (abstract, col. 2, lines 25-30).  Col. 2, lines 25-30 teaches that drying air is supplied from a suitable air compressor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the modified method of Ose et al. to include an air compressor, as taught by Kein et al., for purposes of supplying air to the substrate to be treated.  
Response to Arguments
The rejection of the claims as being unpatentable over Ose et al. is maintained for the reasons recited above.  Applicant argues that Ose et al. in view of the secondary references fail to teach the treatment liquid and cleaning liquid being sprayed by the same nozzles.  The limitations are met by Ose et al. for the reasons recited above. Re claim 16, the claim can be interpreted as one embodiment as spraying a cleaning liquid on a treatment liquid for surface treatment of an object, wherein the treatment liquid and cleaning liquid are performed by the same nozzles.  Applicant is directed to Fig. 9 for example which teaches a rinse station 56 in which one of the first nozzles 56a sprays a treatment liquid and one of the second nozzles 56a sprays a cleaning liquid, as the claim does not recite or limit the composition of the treatment liquid or the cleaning liquid.  
Additionally, the claim can be interpreted as spraying a cleaning liquid to clean away treatment liquid which adheres to the inner surface of the treatment tank.  In this case, applicant is referred to the embodiment of Fig. 1 which teaches a first spray 54a which sprays surfactant on an inner surface of an element 51 and a second spray 56a which cleans the treatment liquid.  Applicant is also directed to Fig. 9, wherein one of the first nozzles 56a sprays a treatment liquid on the inner surface of element 51, and one of the second nozzles 56a sprays a cleaning liquid. Additionally, the examiner considers spraying multiple solutions from the same nozzle neither novel nor unpatentable, as it is well known in the art as further evidenced by Wakao et al. (WO2006120873A1). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297. The examiner can normally be reached M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc